COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                                  No. 08-16-00171-CV
IN THE MATTER                                   §
                                                                    Appeal from the
OF THE ESTATE                                   §
                                                                  112th District Court
OF ODIS M. HOLIMAN                              §
                                                                of Upton County, Texas
                                                §
                                                               (TC# 14-06-U4361-OTH)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Jeanette Marie Paige, to dismiss

her appeal pursuant to TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).



December 14, 2016
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.